Citation Nr: 0729770	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for left knee retropatellar 
pain syndrome (left knee disability) from September 1, 2001?

2. What evaluation is warranted for bilateral pes planus from 
September 1, 2001?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2001 and March 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the ratings 
assigned the left knee disability and bilateral pes planus 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Since September 1, 2001, the preponderance of the evidence is 
against finding that bilateral pes planus has been manifested 
by a weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or objective evidence of pain 
on manipulation and use of the feet.

CONCLUSION OF LAW

Since September 1, 2001, the veteran has not met the criteria 
for a compensable rating for bilateral pes planus.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 
4.71a, Diagnostic Code 5276 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for bilateral pes planus in 
March 2003, and a non-compensable evaluation was assigned, 
effective September 1, 2001.  That rating remains in effect.  
The veteran is also service connected for plantar fasciitis, 
evaluated as 10 percent disabling.  The rating assigned for 
plantar fasciitis is not an issue before the Board.

A 10 percent rating is warranted for pes planus that is 
moderately disabling with a weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, or 
pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  
 
Since September 1, 2001, the pertinent evidence of record 
includes VA examination reports dated in March 2002, January 
2003, and March 2005, as well as private treatment records 
from Edward Spencer, M.D., dated October 2001 to April 2004, 
and VA treatment records from January 2003 to May 2007.  
While some physicians have described the appellant as having 
"moderate" pes planus, no physician or healthcare provider 
has reported at any time since September 1, 2001, that pes 
planus is manifested by a weight-bearing line over or medial 
to great toe, inward bowing of  the tendo achillis, or by 
objective evidence of pain on manipulation and use of the 
feet.  Indeed, the 2005 examination showed a normal range of 
foot motion, no painful joints, no additional loss of motion 
after repetitive use, no evidence of abnormal weight bearing, 
and no change in the alignment of the Achilles tendon.  As 
such, entitlement to a higher rating is denied.  Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the April 2004 
statement of the case and in March 2004 and March 2006 
correspondence of the information and evidence needed to 
substantiate and complete the claim.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

For the period since September 1, 2001, entitlement to a 
compensable rating for bilateral pes planus is denied.


REMAND

The veteran testified in June 2007 that he wears a knee brace 
issued to him by VA and has been ordered by a VA physician to 
wear the brace continuously, to include when walking.  From 
his testimony, it appears that the reported medical 
requirement of wearing a brace continuously is a recent 
development.  The March 2005 VA examination noted that no 
brace was medically needed.  

On remand, the RO is to contact the veteran and his 
representative, and invite them to file any required 
information and related individual authorization necessary to 
procure all medical records pertaining to treatment for his 
left knee disability.  The Board is especially interested in 
medical evidence documenting a clinical need for the 
continuous use of a knee brace.  

Finally, as the most recent VA examination of the left knee 
to include range of motion findings took place in January 
2003, a current examination is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a list of the names and 
addresses of those VA professionals or 
institutions that have prescribed or 
supervised his treatment of his left knee 
disorder, to include the name of the 
health care provider or VA healthcare 
facility which prescribed the full time 
use of a knee brace.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

2.  Upon receipt of the foregoing 
information and any needed authorization, 
the RO should obtain copies of pertinent 
evaluation and treatment records not 
already on file.  Any and all pertinent 
VA treatment records not already on file 
which were compiled since the June 2007 
hearing must be obtained regardless of 
whether the veteran responds to the 
foregoing request.  Any records obtained 
must be added to the claims folder.  If 
any identified pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because VA treatment records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.   In 
accordance with the latest AMIE work 
sheet for rating knee disorders, the 
examiner is to provide a detailed review 
of the veteran's history, and current 
complaints, and the nature and extent of 
his left knee retropatellar pain 
syndrome.  In this regard, the 
examination report must include complete 
range of motion studies of the left knee 
and discuss the presence or absence of 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated, and an explanation provided why 
such an opinion cannot be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.   The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for a left knee 
retropatellar pain syndrome must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  If the appellant fails to show 
for any scheduled VA examination, the 
supplemental statement of the case must 
cite to 38 C.F.R. § 3.655 (2006).  
Further, documentation of any failure to 
report for any examination or study must 
be placed in the claims file.  A 
reasonable period of time should be 
allowed for response.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006).


 Department of Veterans Affairs


